Su Juez Pbesidente Señob del Tobo,
emitió la opinión del tribunal.
Gr. L. Despiau, un cirujano dentista, que ejerce su profesión en esta ciudad de San Juan, demandó a José Montilla para que le pagara mil dólares como honorarios por servicios ■ prestados al propio Sr. Montilla, a su esposa y a sus hijos.
Contestó el demandado negando la prestación de algunos de los servicios especificados en la demanda y aceptando otros, y conviniendo en que dehe a.1 demandante la suma; de cincuenta y nueve dólares.
Fue el pleito a juicio. Practicóse una- larga prueba y finalmente la corte dictó sentencia condenando al demandado *916a pagar al demandante trescientos cincuenta dólares y las costas sin honorarios de abogado.
No conforme el demandado apeló señalando en sn alegato tres errores que argumenta, ampliamente. Todos se refieren a la apreciación de la prueba.
A nuestro juicio la sentencia debe ser confirmada. El juez de distrito fué cuidadoso en. su apreciación y eliminó todo aquello que no consideró demostrado. Para llegar a su conclusión final resolvió el conflicto de la evidencia y no se fia demostrado que actuara movido por pasión, prejuicio o parcialidad, ni que cometiera manifiesto' error.
La base de diez dólares por hora que adoptó, atendidas codas las circunstancias concurrentes y la prueba pericial practicada, no parece excesiva. Y en lo que se refiere a los servicios del niño César, si bien puede aceptarse que el demandante no lo mencionó por su nombre en su declaración, la misma parte apelante acepta en su alegato que el deman-dante declaró que había prestado sus servicios a varios niños del demandado calculando haber invertido veinte horas. La corte sólo aceptó diez. En su contestación el demandado expresamente alega que el demandante “prestó servicios a uno de los hijos del demandado consistentes en un relleno o empastadura cuyo trabajo vale dos dólares cantidad que acepta que le debe.”
Tampoco creemos que la corte abusara de su discreción al imponer las costas en la forma en que lo hizo.

Debe confirmarse la, sentencia recurrida.

El Juez Asociado Señor Aldrey no intervino.